Name: Council Regulation ( EEC ) No 3449/91 of 11 November 1991 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the chemical and allied sectors )
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 2. 12 . 91 Official Journal of the European Communities No L 330 /3 COUNCIL REGULATION (EEC) No 3449/ 91 of 11 November 1991 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the chemical and allied sectors ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1992. Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production , and in other cases to suspend them completely, Article 2 This Regulation shall enter into force on 1 January 1992 . Whereas, taking account of the difficulties involved in accurately assessing the development of the economic This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1991 . For the Council The President H. J. SIMONS No L 330 /4 Official Journal of the European Communities 2 . 12 . 91 ANNEX CN code Description Rate of autonomous duty (% ) ex 2712 90 90 ex 2836 91 00 Blend of 1-alkenes containing by weight 80 % or more of 1-alkenes of a chain-length of 24 carbon atoms or more but not exceeding 28 carbon atoms Lithium carbonate , in the form of powder andjcontaining one or more of the following impurities at the concentrations indicated:  2 mg/kg or more of arsenic  200 mg/kg or more of calcium  200 mg/kg or more of chlorides  20 mg/ kg or more of iron  150 mg/kg or more of magnesium  20 mg/ kg or more of heavy metals  300 mg/kg or more of potassium  300 mg/kg or more of sodium  200 mg/kg or more of sulphates , determined according to the methods specified in the European Pharmacopoeia 0 0 ex 2843 90 90 ex 2903 30 10 ex 2903 40 98 ex 2905 16 90 ex 2905 39 90 ex 2916 39 00 ex 2918 19 10 ex 2918 29 90 Carboplatin ( INN) Carbon tetrafluoride (tetrafluoromethane ) Bromochloromethane Octan-2-ol Butane-l,3-diol 3,5-Dichlorobenzoyl chloride DL-Malic acid Pentaerythritol tetrakis[3-(3,5-di-#ert-butyl-4-hydroxyphenyl)propionate] 0 0 0 0 0 0 0 0 ex 2918 90 00 ex 2921 19 90 ex 2926 90 90 ex 2926 90 90 ex 2927 00 00 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2933 21 00 2,6-Dimethoxybenzoic acid Triallylamine 2-Cyanoacetamide Ethyl cyanoacetate 2 ,2 '-Dimethyl-2 ,2'-azodipropionamidine dihydrochloride 2'-Anilino-6'-[ethyl(isopentyl)amino]-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 2'-(2-Chloroanilino)-6'-dibutylaminospiro[isobenzofuran-l(3H),9'-xanthen]-3-one Lovastatin (INN) Hydantoin 0 0 0 0 0 0 0 4 0 ex 2933 40 90 ex 2933 90 90 ex 2933 90 90 Quinapril hydrochloride (INNM) 6,6 '-Di-2H-benzotriazol-2-yl-4,4 '-bis( 1,1,3,3 -tetramethylbutyl)-2 ,2 '-methylenediphenol Captopril (INN) 0 0 0 No L 330/52 . 12 . 91 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 2933 90 90 (2S)-1 -(3-Acetylthio-2-methyl- 1 -oxopropyl)-L-proline 0 ex 2937 99 00 Calcitonin (INN) (salmon), and its salts 0 ex 2937 99 00 Calcitonin (INN) (porcine ) 0 ex 2941 30 00 Minocycline (INN) and its salts 0 ex 2941 90 00 Amphotericin B (INN) 0 ex 2941 90 00 Ceftibuten (INN) 0 ex 3003 10 00 Mixture of piperacillin ( INN) and tazobactam (INN), or of their sodium salts 3,2 ex 3004 39 90 Preparation containing des-l-alanine-(125-serine ) interleukin-2 (human), obtained from genetically-manipulated Escherichia coli 0 ex 3004 90 99 Carboplatin (INN) mixed with mannitol 0 ex 3504 00 00 Purified antigens obtained from genetically-manipulated yeast-cells , for the manufacture of detection-tests for hepatitis-C ( a) 0 ex 3505 10 50 0-(2-Hydroxyethyl ) derivative of hydrolysed waxy maize-starch 0 ex 3701 99 00 Plate of quartz or of glass , covered with a film of chromium and coated with a photo-sensitive or electron-sensitive resin , for the manufacture of masks for integrated circuits (a) 0 ex 3815 12 00 Catalyst , in the form of rodlets of a diameter not exceeding 2 mm, consisting of a mixture of oxides of platinum, sodium, magnesium, calcium and iron , fixed on a support of zeolite , containing by weight 0,2 % or more of platinum 0 ex 3815 90 00 Catalyst , in the form of rodlets of a length of 5 mm or more but not exceeding 8 mm, consisting of a mixture of oxides of iron , molybdenum and bismuth , for use in the manufacture of acrylic acid (a) 0 ex 3823 90 98 Disodium 9,10-dihydro-9,10-dioxoanthracene-2,7-disulphonate, containing by weight 10 % or more but not more than 20 % of sodium sulphate 0 ex 3823 90 98 Mixture containing by weight:  7 % or more but not more than 9 % of 2-methyl-l ,3-phenylene diisocyanate,  31 % or more but not more than 34 % of 4-methyl-l,3-phenylene diisocyanate,  10 % or more but not more than 13 % of 2,4'-methylenediphenyl diisocyanate ,  46 % or more but not more than 49 % of 4,4'-methylenediphenyl diisocyanate 0 ex 3901 20 00 Polyethylene, in one of the forms mentioned in note 6 (b) to Chapter 39 , of a specific gravity of 0,945 or more but not exceeding 0,985, for the manufacture of typewriter ribbon or similar ribbon (a) 0 ex 3901 90 00 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 4 ex 3901 90 00 Ionomer resin consisting of a salt of a terpolymer of ethylene with isobutyl acrylate and methacrylic acid 0 ex 3901 90 00 t Copolymer of ethylene With acrylic acid and methyl acrylate, containing by weight 60 % or more of ethylene , in one of the forms mentioned in note 6 (b) to Chapter 39 0 No L 330 / 6 Official Journal of the European Communities 2 . 12. 91 CN code Description Rate of autonomous duty (% ) ex 3902 90 00 Polybut-l-ene, a copolymer of but-l-ene with ethylene containing by weight 10% or less of ethylene, or a blend of polybut-l-ene with polyethylene and /or polypropylene containing by weight 10 % or less of polyethylene and/ or 25 % or less of polypropylene, in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3911 90 10 Poly(oxy-l ,4-phenylenesulphonyl-l ,4-phenyleneoxy-l ,4-phenyleneisopropylidene-l ,4-phenylene), in one of the forms mentioned in note 6 (b ) to Chapter 39 3,5 ex 3911 90 10 Polyfurfuryl alcohol 0 ex 3920 91 00 Polyvinyl butyral film having a graduated coloured band 6 ex 3920 99 50 Film entirely of polyvinyl alcohol , of a thickness not exceeding 1 mm and containing by weight:  2 % or less of unhydrolysed acetate groups evaluated as vinyl acetate and  5 % or more but not more than 25 % of glycerol as plasticizer, for the manufacture of roof-windows (a) 0 ex 3920 99 50 Film entirely of polyvinyl alcohol , of a thickness not exceeding 1 mm and of a width of 2,20 m or more , with an extension at break, in the transverse direction, of 350 % or more 0 ex 3921 90 60 Translucent laminated sheet consisting of a polyester film coated on one surface with metal and metal oxides, and covered on both sides with a film of polyvinyl butyral 0 ex 4811 21 00 Impregnated paper coated or covered with a pressure-sensitive self-adhesive layer, the whole:  of a tensile of 2 200 N/m or more but not exceeding 3 400 N/m (as determined by the DIN 53455 method),  of a stretch factor of 3,0 % or more but not exceeding 4,5 % (as determined by the DIN 53455 method) and of adhesivity on stainless steel (as determined by the Finat FTM 1 method):  of 50 nA/m or more but not exceeding 225 N/m, at a temperature of 23 °C ( ± 3 °C) and a relative humidity of 50 % ( ± 5 % )  not exceeding 250 N/m after aging for three weeks at a temperature of 70 °C 0 ex 5306 10 11 ex 5306 10 31 Unbleached flax yarn (other than tow yarn) measuring 333,3 decitex or more (not exceeding 30 metric number), for the manufacture of multiple or cabled yarn of the footwear industry or for whipping cables (a) 1,8 ex 5402 39 10 Texturized yarn of polypropylene , impregnated with silicone-based water-repellant 0 ex 5402 49 99 Yarn of a copolymer of glycollic acid with lactic acid, for the manufacture of surgical sutures (a) 0 ex 5402 49 99 ex 5402 59 90 ex 5402 69 90 Non-textured filament yarn of polyvinyl alcohol, for the manufacture of sleeves for printing rollers (a) 0 ex 5402 49 99 ex 5402 69 90 Yarn of polytetrafluoroethylene 0 ex 5402 49 99 ex 5402 69 90 Yarn wholly of polyglycollic acid 0 ex 5407 71 00 Woven fabrics of polyvinyl alcohol fibres, for machine embroidery 0 Official Journal of the European Communities No L 330/72. 12 . 91 CN code Description Rate of autonomous duty (% ) ex 5407 71 00 ex 5903 90 99 Woven polytetrafluoroethylene fibre fabric, coated or covered on one side with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid groups in the potassium or sodium salt form, whether or not coated on the same side with a metallic inorganic compound 0 ex 5503 10 19 Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid, for uses other than the manufacture of goods of Chapters 60 to 65 or of materials used in the manufacture of such goods (a) 0 ex 5503 10 19 Textile fibres containing by weight :  1 % or more but not more than 15 % of fibres of poly(p-phenylene terephthalamide) and  85 % or more of fibres of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 5 ex 5603 00 93 ex 5603 00 95 Nonwovens of polypropylene consisting of a melt-blown central layer , laminated on each side with spun-bonded fibres, of a thickness not exceeding 550 micrometres and of a weight not exceeding 80 g/m2, in the piece or simply cut into rectangular shape , not impregnated 0 ex 5903 10 90 ex 5903 20 90 ex 5903 90 99 Knitted or woven fabrics , coated or covered on one side with artificial plastic material in which are embedded microspheres 0 ex 5907 00 00 Textile fabrics , coated with adhesive in which are embedded spheres of a diameter not exceeding 75 micrometres, of a weight not exceeding 550 g/m2 0 ex 7019 90 10 Non-textile glass fibres in which fibres of a diameter of less than 3,5 micrometres predominate 0 ex 8103 90 90 Tube solely of tantalum, or solely of an alloy of tantalum with tungsten containing by weight 2,5 % or less of tungsten 0 ex 81 12 99 30 Alloy of niobium (columbium) and titanium, in the form of bars and rods 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.